PER CURIAM:
Allen V. Jaffe appeals the district court’s order imposing sanctions in the form of attorneys’ fees and costs. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Jaffe v. Goodwin, No. CA-03-799-3 (E.D.Va. Dec. 14, 2004). We deny the Hirschler Defendants’ motion for Fed. R.App. P. 38 sanctions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED